DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 4-6, and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 1:
The closest prior art of record, May (US 8702265 B2; disclosed in the Office Action filed on 11/29/2019) fails to teach, disclose, suggest, or make obvious the combined structure and functionality of whereby said perpendicular direction is the direction defined by the shortest distance between the first side and the second side as set forth in the claim (an analysis of the claim limitations as compared with May was given in the Office Action filed on 08/14/2020)
Re Claims 4-6, 8-9, 12, and 14-15:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 10:
The closest prior art of record, May, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of whereby said perpendicular direction is the direction defined by the shortest distance between the first side and the second side as set forth in the claim (an analysis was discussed in the Office Action filed on 08/14/2020).
Re Claim 11:
The closest prior art of record, May, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of whereby said perpendicular direction is the direction defined by the shortest distance between the first side and the second side as set forth in the claim (an analysis was discussed in the Office Action filed on 08/14/2020).
Re Claim 13:
The closest prior art of record, May,  fails to teach, disclose, suggest, or make obvious the combined structure and functionality of whereby said perpendicular direction is the direction defined by the shortest distance between the first side and the second side as set forth in the claim (an analysis was discussed in the Office Action filed on 08/14/2020).
Re Claim 16:
The closest prior art of record, May (disclosed in the Office Action filed on 08/14/2020), fails to teach, disclose, suggest, or make obvious the combined structure and functionality of whereby said perpendicular direction is the direction defined by the shortest distance between the first side and the second side as set forth in the claim (an analysis would be similar to the one given to claim 1 in the Office Action filed on 08/14/2020.).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875